AGREEMENT AND PLAN OF REORGANIZATION







THIS AGREEMENT AND PLAN OF REORGANIZATION (this "Agreement") is made this 29th
day of December 2011, by and among Merilus, Inc., a Nevada corporation
("Merilus"); Zendex, Inc., a Utah corporation ("Zendex"); and the persons listed
in Exhibit A-1 hereof who are the owners of record of all the issued and
outstanding stock of Zendex who execute and deliver the Agreement ("Zendex
Stockholders"), based on the following:




Recitals




The parties desire to enter into this Agreement to set forth the terms and
conditions of the corporate reorganization pursuant to which Merilus will
acquire at least eighty percent of the issued and outstanding stock of Zendex in
exchange for stock of Merilus.  The exchange of stock is intended to qualify as
a tax-free exchange pursuant to section 368(a)(1)(B) of the Internal Revenue
Code of 1986, as amended.  The parties intend for this Agreement to represent
the terms and conditions of such tax-free reorganization, which Agreement the
parties hereby adopt.




Agreement




Based on the stated premises, which are incorporated herein by reference, and
for and in consideration of the mutual covenants and agreements hereinafter set
forth, the mutual benefits to the parties to be derived herefrom, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, it is hereby agreed as follows:




ARTICLE I

EXCHANGE OF STOCK




1.01

Exchange of Shares.  On the terms and subject to the conditions set forth in
this Agreement, on the Closing Date (as defined in Section 1.05 hereof), the
Zendex Stockholders shall assign, transfer, and deliver to Merilus, free and
clear of all liens, pledges, encumbrances, charges, restrictions, or claims of
any kind, nature, or description, all of the issued and outstanding shares of
common stock of Zendex (the “Zendex Shares”) held by Zendex Stockholders which
shares shall represent all of the issued and outstanding shares of Zendex common
stock, and Merilus agrees to acquire such shares on such date by issuing and
delivering in exchange therefor an aggregate of fifteen million (15,000,000)
restricted shares of Merilus common stock, par value $0.001 per share, (the
“Merilus Common Stock”).  Such shares of Merilus Common Stock shall be issued
pro rata based on the number of Zendex Shares held and as set forth opposite the
Zendex Stockholder’s respective names in Exhibit A-1.  All fifteen million
(15,000,000) shares of Merilus Common Stock to be issued and delivered pursuant
to this Agreement shall be appropriately adjusted to take into account any stock
split, stock dividend, reverse stock split, recapitalization, or similar change
in the Merilus Common Stock which may occur between the date of the execution of
this Agreement and the Closing Date.  Merilus will not issue fractional shares
of its Common Stock in connection with the forgoing exchange.  Instead, if any
shareholder of Zendex would otherwise be entitled to a fractional share upon
exchange thereof, Merilus shall round up the number of shares of Merilus Common
Stock to be issued to such holder to the nearest whole share.




1.02

Delivery of Certificates by Zendex Stockholders.  The transfer of Zendex Shares
by the Zendex Stockholders shall be effected by the delivery to Merilus at the
Closing (as set forth in Section 1.05 hereof) of certificates representing the
transferred shares endorsed in blank or accompanied by stock powers executed in
blank, with all signatures medallion guaranteed and with all necessary transfer
taxes and other revenue stamps affixed and acquired at the Zendex Stockholders'
expense.














--------------------------------------------------------------------------------




1.03

Operation as Wholly-Owned Subsidiary.  After giving effect to the transaction
contemplated hereby, Merilus will own all of the issued and outstanding shares
of Zendex.




1.04

Further Assurances.  At the Closing and from time to time thereafter, the Zendex
Stockholders shall execute such additional instruments and take such other
action as Merilus may reasonably request, without undue cost to the Zendex
Stockholders in order to more effectively sell, transfer, and assign clear title
and ownership in the Zendex Shares to Merilus.




1.05

Closing and Parties.  The Closing contemplated hereby shall be held at a
mutually agreed upon time and place (the “Closing Date”).  The Agreement may be
closed at any time following approval by a majority of the shareholders of
Merilus Common Stock as set forth in Section 4.02 hereof and the Zendex
Stockholders as set forth in Section 5.02.  The Closing may be accomplished by
wire, express mail, overnight courier, conference telephone call or as otherwise
agreed to by the respective parties or their duly authorized representatives.




1.06      Closing Events.




(a)       Merilus Deliveries.  Subject to fulfillment or waiver of the
conditions set forth in Article IV, Merilus shall deliver to Zendex at Closing
all the following:




(i)    Copies of the resolutions of Merilus’s board of directors minutes or
consents authorizing the execution and performance of this Agreement and the
contemplated transactions, certified by the secretary or an assistant secretary
of Merilus as of the Closing Date;




(ii)   Certificates for fifteen million (15,000,000) shares of Merilus Common
Stock in the names of the Zendex Stockholders and in the amounts set forth in
Exhibit “A;” and




 In addition to the above deliveries, Merilus shall take all steps and actions
as Zendex and Zendex Stockholders may reasonably request or as may otherwise be
reasonably necessary to consummate the transactions contemplated hereby.




(b)      Zendex Deliveries.  Subject to fulfillment or waiver of the conditions
set forth in Article V, Zendex and/or Zendex Stockholder’s shall deliver to
Merilus at Closing all the following:




(i)    Copies of resolutions of the board of directors and of the stockholders
of Zendex authorizing the execution and performance of this Agreement and the
contemplated transactions, certified by the secretary or an assistant secretary
of Zendex as of the Closing Date;




(ii)   The certificate contemplated by Section 5.02, executed by the chief
operating officer of Zendex; and

















--------------------------------------------------------------------------------

(iii)   The certificate contemplated by Section 5.03, dated the Closing Date,
signed by the chief operating officer of Zendex.




In addition to the above deliveries, Zendex shall take all steps and actions as
Merilus may reasonably request or as may otherwise be reasonably necessary to
consummate the transactions contemplated hereby.




1.07.     Termination




(a)      This Agreement may be terminated by the board of directors of either
Merilus or Zendex at any time prior to the Closing Date if:




(i)     There shall be any actual or threatened action or proceeding before any
court or any governmental body which shall seek to restrain, prohibit, or
invalidate the transactions contemplated by this Agreement and which, in the
reasonable judgment of such board of directors, made in good faith and based
upon the advice of its legal counsel, makes it inadvisable to proceed with the
transactions contemplated by this Agreement;




(ii)    Any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
or in the reasonable judgment of such board of directors, made in good faith and
based on the advice of counsel, there is substantial likelihood that any such
approval will not be obtained or will be obtained only on a condition or
conditions which would be unduly burdensome, making it inadvisable to proceed
with the exchange;




In the event of termination pursuant to this paragraph (a) of Section 1.07, no
obligation, right, or liability shall arise hereunder, and each party shall bear
all of the expenses incurred by it in connection with the negotiation,
preparation, and execution of this Agreement and the transactions contemplated
hereby.




(b)      This Agreement may be terminated at any time prior to the Closing Date
by action of the board of directors of Merilus if (i) Zendex shall fail to
comply in any material respect with any of its covenants or agreements contained
in this Agreement or if any of the representations or warranties of Zendex
contained herein shall be inaccurate in any material respect or (ii) Merilus
determines that there has been or is likely to be any material adverse change in
the financial or legal condition of Zendex.  In the event of termination
pursuant to this paragraph (b) of this Section 1.07, no obligation, right,
remedy, or liability shall arise hereunder. All parties shall bear their own
costs incurred in connection with the negotiation, preparation, and execution of
this Agreement and the transactions contemplated hereby.  




(c)      This Agreement may be terminated at any time prior to the Closing Date
by action of the board of directors of Zendex if (i)  shareholders of Zendex
owning more than one percent (1%) of the issued and outstanding shares of Zendex
Shares perfect their dissenter's rights with respect to the approval of this
Agreement and the transactions contemplated hereby, (ii) Merilus shall fail to
comply in any material respect with any of its covenants or agreements contained
in this Agreement or if any of the representations or warranties of Merilus
contained herein shall be inaccurate in any material respect, or (iii) Zendex
determines that there has been or is likely to be any adverse change in the
financial or legal condition of Merilus.  In the event of termination














--------------------------------------------------------------------------------

pursuant to this paragraph (c) of this Section 1.07, no obligation, right,
remedy, or liability shall arise hereunder.  All parties shall each bear their
own costs incurred in connection with the negotiation, preparation, and
execution of this Agreement and the transactions contemplated hereby.




ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF MERILUS




As an inducement to, and to obtain the reliance of Zendex, Merilus represents
and warrants as follows:




2.01

Organization.  Merilus is, and will be on the Closing Date, a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada and has the corporate power and is and will be duly authorized,
qualified, franchised, and licensed under all applicable laws, regulations,
ordinances, and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, and there are no other jurisdictions in which it is not so qualified
in which the character and location of the assets owned by it or the nature of
the material business transacted by it requires qualification, except where
failure to do so would not have a material adverse effect on its business,
operations, properties, assets or condition.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement in accordance with the terms hereof will not, violate any
provision of Merilus's articles of incorporation or bylaws, or other agreement
to which it is a party or by which it is bound.




2.02

Approval of Agreement.  Merilus has full power, authority, and legal right and
has taken, or will take, all action required by law, its articles of
incorporation, bylaws, and otherwise to execute and deliver this Agreement and
to consummate the transactions herein contemplated.  The board of directors of
Merilus has authorized and approved the execution, delivery, and performance of
this Agreement and the transactions contemplated hereby; subject to the approval
of the Merilus shareholders and compliance with state and federal corporate and
securities laws.




2.03

Capitalization.

The authorized capitalization of Merilus consists of 100,000,000 shares, of
common stock, $0.001 par value, of which 2,186,692 shares are issued and
outstanding and one share of preferred stock.   All issued and outstanding
shares of Merilus are legally issued, fully paid, and nonassessable and not
issued in violation of the preemptive or other right of any person.  There are
no dividends or other amounts due or payable with respect to any of the shares
of capital stock of Merilus.




2.04.

Financial Statements.




(a)

Included in Schedule 2.04 are the audited balance sheets of Merilus as of
December 31, 2010, and the related statements of operations, stockholders'
equity (deficit), and cash flows for the fiscal years ended December 31, 2010,
and 2009, including the notes thereto, and the accompanying report of Child, Van
Wagoner & Bradshaw, PLLC, independent certified public accountants.  At or prior
to the Closing Date, Merilus shall deliver the unaudited balance sheet of
Merilus as of December 31, 2010, and the related statements of operations,
stockholders’ equity (deficit), and cash flows for the three months ended
December 31, 2010, together with the notes thereto and representations by the
principal accounting and financial officer of Merilus to the effect that such
financial statements contain all adjustments (all of which are normal recurring
adjustments) necessary to present fairly the results of operations and financial
position for the














--------------------------------------------------------------------------------

periods and as of the dates indicated and such financial statements shall not
reflect any material changes since the December 31, 2010, financial statements.




(b)

The financial statements of Merilus delivered pursuant to Section 2.04(a) have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved as explained in the notes
to such financial statements.  The Merilus financial statements present fairly,
in all material respects, as of their respective dates, the financial position
of Merilus.  Merilus did not have, as of the date of any such financial
statements, except as and to the extent reflected or reserved against therein,
any liabilities or obligations (absolute or contingent) which should be
reflected therein in accordance with generally accepted accounting principles,
and all assets reflected therein presently fairly the assets of Merilus in
accordance with generally accepted accounting principles




(c)

Merilus has filed or will file as the Closing Date all tax returns required to
be filed by it from inception to the Closing Date.  All such returns and reports
are accurate and correct in all material respect. Merilus has no material
liabilities with respect to the payment of any federal, state, county, local, or
other taxes (including any deficiencies, interest, or penalties) accrued for or
applicable to the period ended on the date of the most recent balance sheet of
Merilus, except to the extent reflected on such balance sheet and all such dates
and years and periods prior thereto and for which Merilus may at said date have
been liable in its own right or as transferee of the assets of, or as successor
to, any other corporation or entity, except for taxes accrued but not yet due
and payable, and to the best knowledge of Merilus, no deficiency assessment or
proposed adjustment of any such tax return is pending, proposed or contemplated.
 To the best knowledge of Merilus, none of such income tax returns has been
examined or is currently being examined by the Internal Revenue Service and no
deficiency assessment or proposed adjustment of any such return is pending,
proposed or contemplated.  Merilus has not made any election pursuant to the
provisions of any applicable tax laws (other than elections that relate solely
to methods of accounting, depreciation, or amortization) that would have a
material adverse effect on Merilus, its financial condition, its business as
presently conducted or proposed to be conducted, or any of its respective
properties or material assets.  There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any tax return of
Merilus.




2.05

Outstanding Warrants and Options.  Merilus has no existing warrants or options,
calls, or commitments of any nature relating to the authorized and unissued
Merilus Common Stock.




2.06

Information.  The information concerning Merilus set forth in this Agreement is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.  Merilus shall cause the schedules delivered by it pursuant
hereto and the instruments delivered to Zendex hereunder to be updated after the
date hereof up to and including the Closing Date.




2.07

Absence of Certain Changes or Events.  Except as set forth in this Agreement or
the schedules hereto, since the date of the most recent Merilus balance sheet
described in Section 2.04 and included in the information referred to in Section
2.06:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, level of inventory, assets, or condition of Merilus or (ii) any
damage, destruction, or














--------------------------------------------------------------------------------

loss to Merilus (whether or not covered by insurance) materially and adversely
affecting the business, operations, properties, assets, or conditions of
Merilus;




(b)      Merilus has not (i) amended its articles of incorporation or bylaws;
(ii) declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any of its capital stock; (iii)
waived any rights of value which in the aggregate are extraordinary or material
considering the business of Merilus; (iv) made any material change in its method
of management, operation, or accounting; (v) entered into any other material
transactions; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its employees whose monthly compensation exceeds $1,000; or (viii) made any
increase in any profit-sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its officers, directors, or employees;




(c)      Merilus has not (i) granted or agreed to grant any options, warrants,
or other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent Merilus
balance sheet and current liabilities incurred since that date in the ordinary
course of business; (iv) sold or transferred, or agreed to sell or transfer, any
of its material assets, properties, or rights (except assets, properties, or
rights not used or useful in its business which, in the aggregate have a value
of less than $5,000 or canceled, or agreed to cancel, any debts or claims
(except debts and claims which in the aggregate are of a value of less than
$5,000); (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Merilus; or (vi) issued, delivered, or
agreed to issue or deliver any stock, bonds, or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock); and




(d)    To the best knowledge of Merilus, it has not become subject to any law or
regulation which materially and adversely affects, or in the future would be
reasonably expected to adversely affect, the business, operations, properties,
assets, or condition of Merilus.  




2.08

Litigation and Proceedings.  There are no material actions, suits, or
administrative or other proceedings pending or, to the knowledge of Merilus,
threatened by or against Merilus or adversely affecting Merilus or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any kind.
 Merilus does not have any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




2.09

Compliance With Laws and Regulations.  Merilus has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance (i) could not materially
and adversely affect the business, operations, properties, assets, or condition
of Merilus or (ii) could not result in the occurrence of any material liability
for Merilus. To the best knowledge of Merilus, the consummation of this
transaction will comply with all applicable














--------------------------------------------------------------------------------

statutes and regulations, subject to the preparation and filing of any forms
required by state and federal securities laws.




2.10

Material Contract Defaults.   Merilus is not in default in any material respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Merilus, and there is no event of default or other event which,
with notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Merilus has not taken adequate steps to prevent such a default
from occurring.




2.11

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Merilus is a party or to which any
of its properties or operations are subject.




2.12

Subsidiary.  Merilus does not own, beneficially or of record, any equity
securities in any other entity.

















--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ZENDEX




As an inducement to, and to obtain the reliance of, Merilus, Zendex represents
and warrants as follows:




3.01

Organization.  Zendex is, and will be on the Closing Date, a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Utah and has the corporate power and is and will be duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted, and
there are no other jurisdictions in which it is not so qualified in which the
character and location of the assets owned by it or the nature of the material
business transacted by it requires qualification, except where failure to do so
would not have a material adverse effect on its business, operations,
properties, assets or condition of Zendex.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement in accordance with the terms hereof will not, violate any
provision of Zendex’s articles of incorporation or bylaws, or other material
agreement to which it is a party or by which it is bound.




3.02

Approval of Agreement.  Zendex has full power, authority, and legal right and
has taken, or will take, all action required by law, its articles of
incorporation, bylaws, or otherwise to execute and deliver this Agreement and to
consummate the transactions herein contemplated.  The board of directors of
Zendex have authorized and approved the execution, delivery, and performance of
this Agreement and the transactions contemplated hereby; subject to the approval
of the Zendex Stockholders and compliance with state and federal corporate and
securities laws.




3.03

Capitalization.  The authorized capitalization of Zendex consists of 50,000
shares, consisting of common stock, no par value, of which as of the date hereof
10,000 shares are issued and outstanding.  All issued and outstanding shares of
Zendex are legally issued, fully paid, and nonassessable and not issued in
violation of the preemptive or other right of any person.  There are no
dividends or other amounts due or payable with respect to any of the shares of
capital stock of Zendex.




3.04

Financial Statements.




(a)

Included in Schedule 3.04 are the audited balance sheet of Zendex as of
September 30, 2011, and the related statements of operations, cash flows, and
stockholders’ equity for the period September 30, 2011, including the notes
thereto, and the accompanying report of Morrill & Associates, LLC, Certified
Public Accountants.  




(b)

The audited financial statements delivered pursuant to Section 3.04(a) have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved.  The financial statements
of Zendex present fairly, as of their respective dates, the financial position
of Zendex.  Zendex did not have, as of the date of any such balance sheets,
except as and to the extent reflected or reserved against therein, any
liabilities or obligations (absolute or contingent) which should be reflected in
any financial statements or the notes thereto prepared in accordance with
generally accepted accounting principles, and all assets reflected therein
present fairly the assets of Zendex, in accordance with generally accepted
accounting principles.  The statements of revenue and expenses and cash flows
present fairly the














--------------------------------------------------------------------------------

financial position and result of operations of Zendex as of their respective
dates and for the respective periods covered thereby.




(c)

Zendex has filed or will file as the Closing Date all tax returns required to be
filed by it from inception to the Closing Date.  All such returns and reports
are accurate and correct in all material respect. Zendex has no material
liabilities with respect to the payment of any federal, state, county, local, or
other taxes (including any deficiencies, interest, or penalties) accrued for or
applicable to the period ended on the date of the most recent balance sheet of
Zendex, except to the extent reflected on such balance sheet and all such dates
and years and periods prior thereto and for which European  Stone may at said
date have been liable in its own right or as transferee of the assets of, or as
successor to, any other corporation or entity, except for taxes accrued but not
yet due and payable, and to the best knowledge of Zendex, no deficiency
assessment or proposed adjustment of any such tax return is pending, proposed or
contemplated.  To the best knowledge of Zendex, none of such income tax returns
has been examined or is currently being examined by the Internal Revenue Service
and no deficiency assessment or proposed adjustment of any such return is
pending, proposed or contemplated.  Zendex has not made any election pursuant to
the provisions of any applicable tax laws (other than elections that relate
solely to methods of accounting, depreciation, or amortization) that would have
a material adverse affect on Zendex, its financial condition, its business as
presently conducted or proposed to be conducted, or any of its respective
properties or material assets.  There are no outstanding agreements or waivers
extending the statutory period of limitation applicable to any tax return of
Zendex.




3.05

Outstanding Warrants and Options.  Zendex has no issued warrants or options,
calls, or commitments of any nature relating to the authorized and unissued
Zendex Common Stock.




3.06

Information.  The information concerning Zendex set forth in this Agreement and
in the schedules delivered by Zendex pursuant hereto is complete and accurate in
all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made, in
light of the circumstances under which they were made, not misleading.  Zendex
shall cause the schedules delivered by Zendex pursuant hereto to Merilus
hereunder to be updated after the date hereof up to and including the Closing
Date.




3.07

Absence of Certain Changes or Events.  Except as set forth in this Agreement
since the date of the most recent Zendex balance sheet described in Section 3.04
and included in the information referred to in Section 3.06:




(a)

There has not been (i) any material adverse change in the business, operations,
properties, level of inventory, assets, or condition of Zendex or (ii) any
damage, destruction, or loss to Zendex materially and adversely affecting the
business, operations, properties, assets, or conditions of Zendex.

 

            (b)       Zendex has not (i) amended its articles of incorporation
or bylaws; (ii) declared or made, or agreed to declare or make, any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are extraordinary
and material considering the business of Zendex; (iv) made any material change
in its method of accounting; (v) entered into any other material transactions
other than those contemplated by this Agreement; (vi) made any material accrual
or material arrangement for or payment of bonuses or special compensation of any
kind or any severance or termination pay to any present or former














--------------------------------------------------------------------------------

officer or employee; or (vii)  made any material increase in any profit-sharing,
bonus, deferred compensation, insurance, pension, retirement, or other employee
benefit plan, payment, or arrangement made to, for, or with their officers,
directors, or employees;

 

            (c)      Zendex has not (i) granted or agreed to grant any options,
warrants, or other rights for its stocks, bonds, or other corporate securities
calling for the issuance thereof; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent) except liabilities incurred in the ordinary course of business;
(iii) paid any material obligation or liability (absolute or contingent) other
than current liabilities reflected in or shown on the most recent Zendex balance
sheet and current liabilities incurred since that date in the ordinary course of
business; (iv) sold or transferred, or agreed to sell or transfer, any of its
material assets, properties, or rights, or agreed to cancel, any material debts
or claims; (v) made or permitted any amendment or termination of any contract,
agreement, or license to which it is a party if such amendment or termination is
material, considering the business of Zendex; or (vi) issued, delivered, or
agreed to issue or deliver any stock, bonds, or other corporate securities
including debentures (whether authorized and unissued or held as treasury
stock); and

 

            (d)     To the best knowledge of Zendex, it has not become subject
to any law or regulation which materially and adversely affects, or in the
future would be reasonably expected to adversely affect, the business,
operations, properties, assets, or condition of Zendex.  




3.08

Title and Related Matters.  Except as provided herein or disclosed in the most
recent Zendex balance sheet and the notes thereto, Zendex has good and
marketable title to all of its properties, inventory, interests in properties,
technology, whether patented or un-patented, and assets, which are reflected in
the most recent Zendex balance sheet or acquired after that date (except
properties, interests in properties, and assets sold or otherwise disposed of
since such date in the ordinary course of business), free and clear of all
mortgages, liens, pledges, charges, or encumbrances, except (i) statutory liens
or claims not yet delinquent; and (ii) such imperfections of title and easements
as do not, and will not, materially detract from, or interfere with, the present
or proposed use of the properties subject thereto or affected thereby or
otherwise materially impair present business operations on such properties. To
the best knowledge of Zendex, its technology does not infringe on the copyright,
patent, trade secret, know-how, or other proprietary right of any other person
or entity and comprises all such rights necessary to permit the operation of the
business of Zendex as now being conducted or as contemplated.




3.09

Litigation and Proceedings. Except as otherwise disclosed in Schedule 3.09,
there are no material actions, suits, or proceedings pending or, to the
knowledge of Zendex, threatened by or against Zendex or adversely affecting
Zendex, at law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind.
 Zendex does not have any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule, or regulation of any
court, arbitrator, or governmental agency or instrumentality.




3.10

Material Contract Defaults.  Zendex is not in default in any material respect
under the terms of any outstanding contract, agreement, lease, or other
commitment which is material to the business, operations, properties, assets, or
condition of Zendex, and there is no event of default or other event which, with
notice or lapse of time or both, would constitute a default in any material
respect under any such contract, agreement, lease, or other commitment in
respect of which Zendex has not taken adequate steps to prevent such a default
from occurring.

















--------------------------------------------------------------------------------



3.11

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any material indenture, mortgage, deed of trust, or other material
contract, agreement, or instrument to which Zendex is a party or to which any of
its properties or operations are subject.




3.12

Governmental Authorizations.  Zendex has all licenses, franchises, permits, and
other governmental authorizations that are legally required to enable it to
conduct its business in all material respects as conducted on the date of this
Agreement.  Except for compliance with federal and state securities and
corporation laws, as hereinafter provided, no authorization, approval, consent,
or order of, or registration, declaration, or filing with, any court or other
governmental body is required in connection with the execution and delivery by
Zendex of this Agreement and the consummation by Zendex of the transactions
contemplated hereby.




3.13

Compliance With Laws and Regulations.  Zendex has complied with all applicable
statutes and regulations of any federal, state, or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets, or condition of
Zendex or except to the extent that noncompliance would not result in the
occurrence of any material liability for Zendex. To the best knowledge of
Zendex, the consummation of this transaction will comply with all applicable
statutes and regulations, subject to the preparation and filing of any forms
required by state and federal security laws.




3.14

Subsidiary.  Zendex does not own, beneficially or of record, any equity
securities in any other entity.




ARTICLE IV

CONDITIONS PRECEDENT TO OBLIGATIONS OF ZENDEX




The obligations of Zendex under this Agreement are subject to the satisfaction
of Zendex, at or before the Closing Date, of the following conditions:




4.01.

Accuracy of Representations.  The representations and warranties made by Merilus
in this Agreement were true when made and shall be true at the Closing Date with
the same force and affect as if such representations and warranties were made at
and as of the Closing Date (except for changes therein permitted by this
Agreement), and Merilus shall have performed or complied with all covenants and
conditions required by this Agreement to be performed or complied with by
Merilus prior to or at the Closing.  Zendex shall be furnished with
certificates, signed by duly authorized officers of Merilus and dated the
Closing Date, to the foregoing effect.




4.02

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business, or
operations of Merilus, nor shall any event have occurred which, with the lapse
of time or the giving of notice, may cause or create any material adverse change
in the financial condition, business, or operations of Merilus.




4.03

Other Items.  Zendex shall have received such further documents, certificates,
or instruments relating to the transactions contemplated hereby as Zendex may
reasonably request.




















--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF MERILUS




The obligations of Merilus under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:




5.01

Zendex Shareholders.  Holders of eighty percent of the issued and outstanding
Zendex Shares shall agree to this Agreement and the exchange of shares
contemplated by this Agreement.




5.02

Accuracy of Representations.  The representations and warranties made by Zendex
and the Zendex Stockholders in this Agreement were true when made and shall be
true at the Closing Date with the same force and affect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement), and Zendex shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by Zendex prior to or at the Closing.
 Merilus shall be furnished with a certificate, signed by a duly authorized
officer of Zendex and dated the Closing Date, to the foregoing effect.




5.03

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of Zendex, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause of create any material adverse change in
the financial condition, business, or operations of Zendex.




5.04

Other Items.  Merilus shall have received such further documents, certificates,
or instruments relating to the transactions contemplated hereby as Merilus may
reasonably request.














--------------------------------------------------------------------------------




ARTICLE VI

SPECIAL COVENANTS




6.01

Activities of Merilus and Zendex




(a)

From and after the date of this Agreement until the Closing Date and except as
set forth in the respective schedules to be delivered by Merilus and Zendex
pursuant hereto or as permitted or contemplated by this Agreement, Merilus and
Zendex will each:




(i)

Carry on its business in substantially the same manner as it has heretofore;




(ii)

Maintain in full force and effect insurance comparable in amount and in scope of
coverage to that now maintained by it;




(iii)

Perform in all material respects all of its obligations under material
contracts, leases, and instruments relating to or affecting its assets,
properties, and business;




(iv)

Use its best efforts to maintain and preserve it business organization intact,
to retain its key employees, and to maintain its relationships with its material
suppliers and customers;




(v)

Duly and timely file for all taxable periods ending on or prior to the Closing
Date all federal, state, county, and local tax returns required to be filed by
or on behalf of such entity or for which such entity may be held responsible and
shall pay, or cause to pay, all taxes required to be shown as due and payable on
such returns, as well as all installments of tax due and payable during the
period commencing on the date of this Agreement and ending on the Closing Date.;
and




(vi)

Fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations,
and orders imposed by federal or state governmental authorities.




(b)

From and after the date of this Agreement and except as provided herein until
the Closing Date, Merilus and Zendex will not:




(i)

Make any change in its articles of incorporation or bylaws;




(ii)

Enter into or amend any material contract, agreement, or other instrument of any
of the types described in such party's schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business; and




(iii)

Enter into any agreement for the sale of Zendex or Merilus securities without
the prior approval of the other party.




6.02

Access to Properties and Records.  Until the Closing Date, Zendex and Merilus
will afford to the other party’s officers and authorized representatives full
access to the properties, books, and records of the other party in order that
each party may have full opportunity to make such reasonable investigation as it
shall desire to make of the affairs of Zendex or Merilus and will furnish the
other party with such additional financial and other information as to the
business and properties of Zendex or Merilus as each party shall from time to
time reasonably request.














--------------------------------------------------------------------------------




6.03

Indemnification by Zendex.  Zendex will indemnify and hold harmless Merilus and
its directors and officers, and each person, if any, who controls Merilus within
the meaning of the Securities Act, from and against any and all losses, claims,
damages, expenses, liabilities, or actions to which any of them may become
subject under applicable law (including the Securities Act and the Securities
Exchange Act) and will reimburse them for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any claims or
actions, whether or not resulting in liability, insofar as such losses, claims,
damages, expenses, liabilities, or actions arise out of or are based upon any
untrue statement or alleged untrue statement of material fact contained in any
application or statement filed with a governmental body or arising out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary in order to make the statements
therein not misleading, but only insofar as any such statement or omission was
made in reliance upon and in conformity with information furnished in writing by
Zendex expressly for use therein.  The indemnity agreement contained in this
Section 6.03 shall remain operative and in full force and effect, regardless of
any investigation made by or on behalf of Merilus and shall survive the
consummation of the transactions contemplated by this Agreement for a period of
six months.




6.04.

Indemnification by Merilus.  Merilus will indemnify and hold harmless Zendex,
the Zendex Stockholders, Zendex's directors and officers, and each person, if
any, who controls Zendex within the meaning of the Securities Act, from and
against any and all losses, claims, damages, expenses, liabilities, or actions
to which any of them may become subject under applicable law (including the
Securities Act and the Securities Exchange Act) and will reimburse them for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any claims or actions, whether or not resulting in
liability, insofar as such losses, claims, damages, expenses, liabilities, or
actions arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any application or statement filed
with a governmental body or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary in order to make the statements therein not misleading, but only
insofar as any such statement or omission was made in reliance upon and in
conformity with information furnished in writing by Merilus expressly for use
therein.  The indemnity agreement contained in this Section 6.04 shall remain
operative and in full force and effect, regardless of any investigation made by
or on behalf of Zendex and shall survive the consummation of the transactions
contemplated by this Agreement for a period of six months.




6.05

The Acquisition of Merilus Common Stock.  Merilus and Zendex understand and
agree that the consummation of this Agreement including the issuance of the
Merilus Common Stock to Zendex Stockholders in exchange for the Zendex Shares as
contemplated hereby, constitutes the offer and sale of securities under the
Securities Act and applicable state statutes.  Merilus and Zendex agree that
such transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes, which
depend, among other items, on the circumstances under which such securities are
acquired.  




(a)

In order to provide documentation for reliance upon the exemptions from the
registration and prospectus delivery requirements for such transactions, each
shareholder of Zendex shall execute and deliver to Merilus an investment
representation letter in substantially the same form as that attached hereto as
Exhibit “A.”  




(b)

In connection with the transaction contemplated by this Agreement, Merilus and
Zendex shall each file, with the assistance of the other and their respective
legal counsel, such notices, applications, reports, or other instruments as may
be deemed by them to be necessary or














--------------------------------------------------------------------------------

appropriate in an effort to document reliance on such exemptions, and the
appropriate regulatory authority in the states where the shareholders of Zendex
reside unless an exemption requiring no filing is available in such
jurisdictions, all to the extent and in the manner as may be deemed by such
parties to be appropriate.




(c)

In order to more fully document reliance on the exemptions as provided herein,
Zendex, the shareholders of Zendex, and Merilus shall execute and deliver to the
other, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as Zendex or Merilus and their
respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws.




(d)

In connection with the transaction contemplated by this Agreement, Zendex and
Merilus shall each file, with the assistance of the other and their respective
legal counsel, such notices, applications, reports, or other instruments as may
be deemed by them to be necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
states where the Zendex Stockholders reside unless an exemption requiring no
filing is available in such jurisdictions, all to the extent and in the manner
as may be deemed by such parties to be appropriate.




(e)

In order to more fully document reliance on the exemptions as provided herein,
Zendex, the Zendex Stockholders, and Merilus shall execute and deliver to the
other, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as Merilus or Zendex and their
respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws.




(f)

The Zendex Stockholders acknowledge that the basis for relying on exemptions
from registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.




6.06

Securities Filings.  Merilus shall be responsible for the preparation of a Form
D and its filing with the Securities and Exchange Commission and Zendex will be
responsible for any and all filings in any jurisdiction where its shareholders
reside which would require a filing with a governmental agency as a result of
the transactions contemplated in this Agreement.




ARTICLE VII

MISCELLANEOUS




7.01

Brokers.  Except as provided herein, Merilus and Zendex agree that there were no
finders or brokers involved in bringing the parties together or who were
instrumental in the negotiation, execution, or consummation of this Agreement.
 Further, Merilus and Zendex each agree to indemnify the other against any claim
by any third person for any commission, brokerage, or finder's fee or other
payment with respect to this Agreement or the transactions contemplated hereby
based on any alleged agreement or understanding between such party and such
third person, whether express or implied, from the actions of such party.




The covenants set forth in this section shall survive the Closing Date and the
consummation of the transactions herein contemplated.

















--------------------------------------------------------------------------------



7.02

  No Representation Regarding Tax Treatment.  No representation or warranty is
being made by any party to any other regarding the treatment of this transaction
for federal or state income taxation.  Each party has relied exclusively on its
own legal, accounting, and other tax adviser regarding the treatment of this
transaction for federal and state income taxes and on no representation,
warranty, or assurance from any other party or such other party's legal,
accounting, or other adviser.




7.03

Governing Law.  This Agreement shall be governed by, enforced and construed
under and in accordance with the laws of the State of Utah.




7.04

Attorney's Fees.  In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the nonbreaching party or
parties for all costs, including reasonable attorneys' fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.




7.05

Schedules; Knowledge.  Whenever in any section of this Agreement reference is
made to information set forth in the schedules provided by Merilus or Zendex
such reference is to information specifically set forth in such schedules and
clearly marked to identify the section of this Agreement to which the
information relates.  Whenever any representation is made to the “knowledge” of
any party, it shall be deemed to be a representation that no officer or director
of such party, after reasonable investigation, has any knowledge of such
matters.




7.06

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  All previous agreements between
the parties, whether written or oral, have been merged into this Agreement.
 This Agreement alone fully and completely expresses the agreement of the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.




7.07

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for a period of six months from the Closing
Date, unless otherwise provided herein.




7.08

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




7.09

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and such remedies may be enforced concurrently, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, with respect to any of
the terms contained herein, and any term or condition of this














--------------------------------------------------------------------------------




Agreement may be waived or the time for performance thereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.




IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




Merilus, Inc.,

Zendex, Inc.

a Nevada corporation

a Utah corporation










By:/s/ Alex Demitriev

By: /s/ Josh Turner

     Alex Demitriev, President

     Josh Turner, President

















--------------------------------------------------------------------------------




Exhibit A-1




Zendex

List of Shareholders













Name of Shareholder




Number of Zendex Shares Owned

Number of Merilus Shares to be Received in Exchange







Signature




Josh Turner




10,000




15,000,000




___________________

      Total Shares

 

 

 


















